Citation Nr: 1513333	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  08-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather injuries of the bilateral hands.

2.  Entitlement to service connection for residuals of cold weather injuries of the bilateral feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.

In December 2012, the Veteran provided testimony at a Travel Board Hearing.  A copy of that transcript has been associated with the Veteran's electronic claims folder.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

On June 26, 2014, the Veteran was examined by a VA physician's assistant.  As sole support for the etiology opinion provided in the examination's opinion the physician's assistant cited the Veteran's lack of treatment for frostbite or cold weather-related injuries in service.  In the Board's subsequent September 2014 remand it noted the Veteran's competence to note his experience with the cold, and remanded the Veteran's claim in order to obtain a VA examination by a physician to determine the etiology of any current residuals of cold weather injuries of the bilateral foot and hand.  

In November 2014 the Veteran was again examined by a VA physician's assistant.  The Board, consequently, finds that the remand instructions were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The Board notes that although the Veteran's service treatment records are negative for any treatment for frostbite or cold weather-related injuries, the Veteran, as a lay person, is nonetheless competent to note what he experienced, including exposure to cold weather conditions.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e. information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Additionally, post-service treatment records show that the Veteran had bilateral foot pain with neuropathy, noted to be status-post frostbite in Korea.  See September 2008 VA treatment record.  Also, a September 2005 VA treatment note indicates that the Veteran complained of tingling in his hands.  On remand, the Veteran must be afforded an examination BY A PHYSICIAN to determine the nature and etiology of any current residuals of cold weather injuries in the bilateral hands and feet.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After the RO's February 4, 2015, supplemental statement of the case, the Veteran submitted a March 2002 VA study titled "Cold Injury: Diagnosis and Management of Long Term Sequelae" for the record.  This study should be considered by the VA's physician examiner and RO upon remand.  

The most recent VA treatment records in the virtual claims file are dated January 27, 2015.  The Veteran's more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records dated from January 28, 2015, to present.

2.   Then, schedule the Veteran for a VA examination BY A PHYSICIAN, not a physician's assistant, to determine the etiology of any current residuals of cold weather injuries of the bilateral foot and hand.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  The examiner's attention is specifically directed to the March 2002 VA study titled "Cold Injury: Diagnosis and Management of Long Term Sequelae."  All indicated studies should be performed, and all findings should be reported in detail.

a.  Provide a diagnosis of any foot and hand disability, to specifically determine whether there are any residuals of cold weather injury.  

b.  Opine whether any current bilateral foot disabilities, to specifically include his trophic changes to the nails of his feet, onychomycosis and hammertoe deformities, at least as likely as not (a probability of 50 percent or greater) began in or is related to service, including due to cold exposure.

c.  Opine whether any current bilateral hand disabilities at least as likely as not (a probability of 50 percent or greater) began in or is related to service, including due to cold exposure.

The examiner's attention is directed to the September 2005 VA treatment note where the Veteran complained of bilateral hand tingling and the 2008 VA treatment record which notes that the Veteran complained of bilateral foot pain status post frost bite.  The examiner's attention is also directed to the Veteran's statement that while he was in Korea, he was exposed to cold weather temperatures with inadequate clothing/gear.  For purposes of the opinion, the examiner should assume that the Veteran is reliable historian.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




